1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   FREDERICK MITCHELL, an               No. 2:19-cv-297 WBS EFB
     individual; KELLY MITCHELL, an
13   individual; and KRISTA MITCHELL,
     an individual,
14                                        MEMORANDUM & ORDER RE: MOTION
                 Plaintiffs,              FOR PRELIMINARY INJUNCTION
15
          v.
16
     DAYLE A. IMPERATO, an individual
17   and in her capacity as TRUSTEE
     for the D. IMPERATO TRUST dated
18   2/3/12; SCHAKANA, a California
     Corporation; JOHN and JANE DOES
19   1-10; and XYZ CORPORATIONS 1-10,

20               Defendants.

21

22                                ----oo0oo----

23             Plaintiffs Frederick Mitchell, Kelly Mitchell, and
24   Krista Mitchell brought this lawsuit, alleging that defendant
25   Dayle Imperato discriminated against them on the basis of race in
26   renting out her property.1    Before the court is plaintiffs’
27
          1    This Order uses “defendant” to refer to Dayle Imperato
28   because all of plaintiffs’ allegations concern Ms. Imperato’s
                                     1
1    Motion for Preliminary Injunction.2    (Docket No. 17.)

2    I.   Factual and Procedural Background

3              The court described much of the relevant factual and

4    procedural background in its prior order denying plaintiffs’

5    Motion for Temporary Restraining Order.     (Docket No. 13.)     After

6    the court issued that order, the parties provided the court with

7    additional information, which the court did not previously know.

8              It now appears that on February 19, 2019, Elk Grove

9    police removed Krista Mitchell from defendant’s property pursuant

10   to a temporary restraining order issued by the Sacramento

11   Superior Court.   (Decl. of Susan C. Wallace (“Wallace Decl.”) ¶ 4

12   (Docket No. 17-1).)   The following day, two animal rescue

13   volunteers entered defendant’s property on Krista Mitchell’s

14   behalf to feed the dogs still on defendant’s property.     (See

15   Decl. of Kaitlin Beer (“Beer Decl.”) (Docket No. 17).)     On

16   February 21, 2019, officers with the Elk Grove Police Department

17   Animal Control Unit seized those animals.     According to the

18   notice of seizure, officers allege that plaintiffs’ animals had

19   been without proper care and that plaintiffs had been given until

20   5 p.m. that day to remedy this problem.     (See Ex. A, Notice of
21   Seizure of Animals (Docket No. 17).)     Even though plaintiffs

22   recruited volunteers to remove the animals from defendant’s

23
     individual conduct.
24
          2    Plaintiffs’ motion for temporary restraining order
25   filed February 15, 2019, complaint filed February 19, 2019, and
26   amended motion for preliminary injunction filed February 28, 2019
     all purport to be signed by attorney Susan C. Wallace. However,
27   the records of the State Bar of California show that Ms.
     Wallace’s license to practice law was converted to inactive
28   status on February 27, 2019.
                                     2
1    property, those volunteers did not arrive until after 6:30 p.m.

2    (See Beer Decl.)     At that time, officers informed the volunteers

3    that the animals had been seized and that they were not allowed

4    to collect them.     (Id.)   The Elk Grove police subsequently

5    charged plaintiffs with related misdemeanor violations.      (See

6    Wallace Decl. ¶ 2.)    Plaintiffs then requested a hearing on the

7    seizure of their animals.     (Ex. B, Req. for Hr’g (Docket No.

8    17).)   A hearing took place on February 27, 2019 at 1:00 p.m and

9    defendant alleges that plaintiffs were not present for that

10   hearing. (Decl. of Dayle A. Imperato ¶ 17 (Docket No. 18-1).)

11   II.     Discussion

12              Injunctive relief is “an extraordinary and drastic

13   remedy, one that should not be granted unless the movant, by a

14   clear showing, carries the burden of persuasion.”      Mazurek v.

15   Armstrong, 520 U.S. 968, 972 (1997) (citation omitted).      In order

16   to obtain a preliminary injunction, the moving party must

17   establish (1) it is likely to succeed on the merits, (2) it is

18   likely to suffer irreparable harm in the absence of preliminary

19   relief, (3) the balance of equities tips in its favor, and (4) an

20   injunction is in the public interest.      Winter v. Nat. Res. Def.
21   Council, Inc., 555 U.S. 7, 20–21 (2008); Humane Soc’y of the U.S.

22   v. Gutierrez, 558 F.3d 896, 896 (9th Cir. 2009).      “To warrant a

23   preliminary injunction, [plaintiffs] must demonstrate that [they]

24   meet[] all four of the elements of the preliminary injunction

25   test established in [Winter].”      DISH Network Corp. v. F.C.C., 653

26   F.3d 771, 776 (9th Cir. 2011).
27              “Under Winter, plaintiffs must establish that

28   irreparable harm is likely, not just possible, in order to obtain
                                         3
1    a preliminary injunction.”   All. for the Wild Rockies v.

2    Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (emphasis in

3    original).   Here, plaintiffs contend that they “will suffer

4    irreparable harm to include more than 50 misdemeanor counts for

5    animal neglect, $650 per day in animal care fees from the City of

6    Elk Grove, loss of more than 50 rescue dogs, loss of occupation,

7    public shaming, and loss of enjoyment of life.”3   (Docket No. 17

8    at 7.)   Even with these new facts and allegations, plaintiffs are

9    not entitled to preliminary relief.4

10             Plaintiffs’ alleged injuries do not constitute

11   irreparable harm.   Any economic harm due to animal care fees or

12   loss of occupation does not support a finding of irreparable

13   injury because economic loss can be remedied by a damage award.

14   See Rent-A-Ctr., Inc. v. Canyon Television & Appliance Rental,

15   Inc., 944 F.2d 597, 603 (9th Cir. 1991) (citation omitted); see

16   also Sampson v. Murray, 415 U.S. 61, 90 (1974) (“[I]t seems clear

17   that the temporary loss of income, ultimately to be recovered,

18
          3    In their motion for a temporary restraining order
19   (Docket No. 1), plaintiffs argued that, absent an injunction,
     their shelter-rescue animals would be killed. It is unclear to
20   the court whether plaintiffs continue to make that argument here.
     Regardless, plaintiffs still have not provided the court with any
21   evidence indicating that it is likely that these animals would be
22   killed during the pendency of this action.

23        4    The court again notes plaintiffs’ delay in seeking
     preliminary relief. Plaintiffs allege that defendant’s harassing
24   behavior began in early December and that they received a 30-day
     termination of tenancy notice on January 14, 2019. Yet
25   plaintiffs waited until February 15, 2019 to file their motion.
26   A delay in seeking an injunction “is a factor to be considered in
     weighing the propriety of relief.” See Lydo Enters., Inc. v.
27   City of Las Vegas, 745 F.2d 1211, 1213 (9th Cir. 1984).
     Accordingly, plaintiffs’ delay in seeking relief weighs against
28   the need for a preliminary injunction.
                                     4
1    does not usually constitute irreparable injury.”).     As to their

2    other alleged injuries, plaintiffs merely state that they will

3    suffer “public shaming” and “loss of enjoyment of life” without

4    an injunction.     The court is not aware of any authority that

5    states that these injuries constitute irreparable harm.

6    Regardless, because plaintiffs do not demonstrate the likelihood

7    and nature of such injuries with sufficient detail, the court

8    must conclude that these harms are merely speculative.     See

9    Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th

10   Cir. 1988) (“Speculative injury does not constitute irreparable

11   injury sufficient to warrant granting a preliminary

12   injunction.”).    Finally, even though a criminal prosecution is

13   ongoing, the court is not convinced that such a harm is actually

14   irreparable.     Plaintiffs “still have mechanisms to divert or

15   defend against a prosecution . . . and to challenge a conviction

16   if one [is] obtained.”     See Koller v. Brown, 224 F. Supp. 3d 871,

17   880 (N.D. Cal. 2016) (detailing how individuals may avoid the

18   harms of criminal proceedings).     Plaintiffs have not indicated

19   that any injury from state prosecution is immediately threatened.

20   Accordingly, none of plaintiffs’ alleged injuries satisfy the
21   second requirement of the Winter test.

22             Even if plaintiffs’ alleged injuries constitute

23   irreparable harm, granting plaintiffs’ requested relief would not

24   remedy such harm.    Plaintiffs’ alleged injuries all stem from the

25   city seizing their animals.5    Plaintiffs’ requested relief,

26        5    To the extent some animals may still be on defendants’
27   property, the court presumes that those animals remain in the
     control of Elk Grove Animal Control given the notice of seizure
28   of animals.
                                     5
1    however, does not require Elk Grove to return the animals to

2    plaintiffs’ possession.    Moreover, this court could not issue

3    such an order because the city is not a party to this lawsuit.

4    The court does not have the authority to enter an injunction

5    against a non-party.   See James v. Scribner, No. 1:07-cv-880 TUC

6    RCC, 2010 WL 3942844, at *2 (E.D. Cal. Oct. 4, 2010) (citing

7    Scott v. Donald, 165 U.S. 107, 117 (1897)); see also Zenith Radio

8    Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 110 (1969) (“It

9    is elementary that one is not bound by a judgment in personam

10   resulting from litigation in which [it] is not designated as a

11   party or to which [it] has not been made a party by service of

12   process.”).

13             Plaintiffs contend, however, that Sarah Humlie, the

14   Animal Services Supervisor for the city, stated that the rescue

15   dogs will be returned to plaintiffs if they are restored to the

16   barn.   (Docket No. 17 at 7.)   Because plaintiffs do not

17   substantiate such hearsay by including a declaration from Ms.

18   Humlie verifying that purported promise, the court gives little

19   weight to this evidence.    See Michaels v. Internet Entm’t Grp.,

20   Inc., 5 F. Supp. 2d 823, 832 n.2 (C.D. Cal. 1998) (holding that
21   even though hearsay is admissible on a motion for preliminary

22   injunction, the court may assign the evidence little weight).

23   Regardless, assuming that the statement accurately represents

24   what Ms. Humlie told plaintiffs, there is no evidence that she

25   has the authority to speak on the city’s behalf.    Absent more

26   definitive and authoritative representations from the city, the
27   court does not find that any injunction entered in this case

28   would likely result in the return of the animals to plaintiffs’
                                       6
1    possession.   Instead, plaintiffs would be better served by

2    participating in state proceedings that directly address the

3    seizure of these dogs.   Because plaintiffs’ requested relief in

4    this court will not remedy any of their alleged injuries, they

5    are not entitled to a preliminary injunction.6

6              For these reasons, IT IS HEREBY ORDERED that

7    plaintiffs’ Motion for Preliminary Injunction (Docket No. 17) be,

8    and the same hereby is, DENIED.

9    Dated:   March 4, 2019

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27        6    Because plaintiffs have not shown a likelihood of
     irreparable harm, the court does not address the other
28   preliminary injunction factors.
                                     7
